Citation Nr: 1739445	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-16 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for dyshidrosis and dermatitis (skin condition) of the hands prior to July 31, 2013.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 2006, including service in the Southwest Asia theater of operations from April 2003 to July 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2008 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  As the Veteran now resides overseas, jurisdiction lies with the Pittsburgh Foreign Cases Office.

In a January 2016 rating decision, the RO increased the disability rating for the Veteran's skin condition from 10 percent to 60 percent, effective July 31, 2013-the date of a VA examination.  However, as that increase did not constitute a full grant of the benefit sought for the entire appeal period, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2013, the Board remanded the case for further development.  Then, in May 2017, the Board again remanded a pending claim for entitlement to service connection for a left knee condition.  Additionally, the Board also stayed the pending increased rating claim due to VA's appeal in the case of Johnson v. McDonald, 27 Vet. App. 497 (2016) in which the Court of Appeals for Veterans Claims (CAVC) reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Subsequent to the Board's July 2017 decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) reversed and remanded CAVC's decision in Johnson v. Shulkin,  2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017).  As a final decision on VA's appeal has been rendered, the Board will now resume and adjudicate the Veteran's pending increased rating claim.


FINDING OF FACT

Throughout the pendency of the entire appeal, the Veteran's skin condition has required systemic therapy involving the use of corticosteroids on a constant or near-constant basis.



CONCLUSION OF LAW

The criteria for a disability rating of 60 percent for a skin condition prior to July 31, 2013 have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.S. § 1155; 38 C.F.R. Part 4.  If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Currently, the Veteran is in receipt of a 10 percent disability rating prior to July 31, 2013, and a 60 percent rating thereafter, pursuant to the rating criteria for dermatitis or eczema as provided under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  Under Diagnostic Code 7806, dermatitis may also be alternatively rated under the following Diagnostic Codes depending upon which symptoms of the disability predominate: (1) DC 7800 applies if there is disfigurement of the head, face or, neck; or (2) DC 7801, 7802, 7803, 7804, or 7805 for scarring.  Here, the Board finds that DC 7806 is the most appropriate diagnostic code as the Veteran's skin condition has not caused disfigurement of the head, face, or neck.  Additionally, scarring is not predominant.

Under DC 7806, a 10 percent rating is warranted where the area of involvement is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Comparatively, a 30 percent rating is warranted where the area of involvement is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; with a need for systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Lastly, a 60 percent rating-the highest available under this particular diagnostic code-requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas, or; with the need for constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs in the past 12-month period.  See 38 C.F.R. § 4.118, DC 7806.

In Johnson v. Shulkin, the Federal Circuit interpreted the meaning of the phrase "systemic therapy such as corticosteroids" within the rating criteria of Diagnostic Code 7806.  2017 U.S. App. LEXIS 12601, at *6-7.  In the decision below, the CAVC had held that the phrase "systemic therapy such as corticosteroids" meant any kind of therapy that used corticosteroids, whether administered topically, orally, or parenterally.  Id.  In reversing the CAVC, the Federal Circuit held that Diagnostic Code 7806 drew a "clear distinction" between systemic therapy and topical therapy.  Id. at *8.  Referring to the "accepted meanings" of systemic, topical, and therapy, the Federal Circuit stated that systemic therapy meant "treatment pertaining to or affecting the body as a whole," whereas topical therapy meant "treatment pertaining to a particular surface area[.]"  Id. at *9-10 (citation and internal quotation marks omitted).  In conclusion, the Federal Circuit stated that the use of corticosteroids by a claimant did not automatically mean that a claimant underwent systemic therapy.  Id.  Rather, the use of a topical corticosteroid could be considered either systemic therapy or topical therapy based on the factual circumstances of each case.  Id. at *11.

In light of the above principles, the Board finds that, after reviewing the record, the Veteran's skin condition warrants the assignment of a 60 percent disability rating for the entire claim period.  As such, the Board will grant the Veteran's claim.

Prior to July 31, 2013, the Veteran was afforded two skin examinations via VA-contracted clinicians.  During an April 2009 examination, the examiner diagnosed the Veteran with dyshidrotic hand eczema; atopic dermatitis; intertriginous eczema; exsiccation dermatitis; sensitization to various pollens; folliculitis barbae; suspicion of inflammation-induced alopecia of both legs; and pityriasis versicolor.  The examiner found that all of the Veteran's extremities and his trunk were affected-particularly both of the Veteran's hands.  Regarding treatment, the examiner recommended the use of cortisone cream as needed for the Veteran's body and betamethasone cream for the Veteran's hands.  

Comparatively, during a September 2010 examination, the Veteran complained of constant itching on the lateral side of his fingers, back of his hands, elbows, underarms, upper arms, lower and upper thighs, back of his knees, and abdomen.  The Veteran reported that sometimes he scratched so hard that he caused bleeding.  The examiner noted that he had been receiving cortisone injections 3 times a year from a dermatologist for itching.  Atopic dermatitis; post-inflammatory hyper-pigmentation; sensitivity to different pollen; pityriasis versicolor; and onychodystrophy were diagnosed.  Regarding this assessment, the examiner referred to the examination report from April 2009 and stated that there were no fundamental changes.

In these initial April 2009 and September 2010 VA examination reports, the examiner did not provide an estimate as to the approximate percentage of the body or exposed areas affected by the Veteran's skin condition.  In light of this deficiency, a supplement was provided in August 2012 that stated that the Veteran's skin condition affected approximately 15 percent of the body surface.

On their own, the VA examination reports and supplement suggest a disability picture no greater than 10 percent based upon affected body area.  However, when these reports and supplement are viewed in context with the other evidence of record, the Board finds that the Veteran is entitled to a 60 percent disability rating for the entire claim period when all of the evidence is evaluated under DC 7806's systemic therapy criterion.

As mentioned above, the September 2010 examiner noted that the Veteran had been receiving cortisone injections 3 times a year from a dermatologist to treat his skin condition.  Billing statements from Drs. Stirn and Emmich, private providers in Germany, document the Veteran's receipt of such injections.  For example, a July 2014 billing statement provided that the Veteran received injections in May 2012.

In July 2013, a VA examiner noted that the Veteran was still receiving these injections and classified this type of treatment as constant or near-constant systemic therapy.  Affording the Veteran the benefit of the doubt, the Board will accept this categorization of the Veteran's cortisone injections as constant or near-constant systemic therapy.  See 38 C.F.R. § 4.3.

Applying this categorization to the September 2010 VA examination report leads to the conclusion that the Veteran has been receiving systemic therapy for his skin condition on a constant or near-constant basis since the beginning of the claim period.  Specifically, the Veteran had been receiving cortisone injections from at least the beginning of the claim period through July 2013.  For these reasons, the Board finds that a disability rating of 60 percent is warranted for the entire claim period.  38 C.F.R. § 4.118, DC 7806.  Thus, the Board will grant the Veteran's claim.

ORDER

A disability rating of 60 percent for a skin condition is granted for the entire claim period. 

____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


